Exhibit 10.3

 

CISCO SYSTEMS, INC.

 

PROFESSIONAL AND LEADERSHIP INCENTIVE PLAN

FY 2003

 

I.   INTRODUCTION

 

  A.   The Objective of the Professional and Leadership (P&L) Incentive Plan
(the “Plan”) is to provide a fully discretionary payment to eligible employees
for their contributions to the success and profitability of Cisco Systems, Inc.
and all of its subsidiaries (the “Company”).

 

  B.   Participants: This Plan, as determined by the Company’s Board of
Directors on a fully discretionary basis, applies solely to regular employees of
Cisco Systems, Inc. and all of its subsidiaries in salary grades 1 through 14,
083, 084, 090, 150, 200, and 888. For purposes of this Plan and unless otherwise
prohibited by applicable law, the term “regular employees” means an individual
who is in the employ of the Company (or any subsidiary) for an unspecified
period of time, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.

 

  C.   Effective Date: This Plan is only effective for the Company’s fiscal year
2003 beginning July 28, 2002, through July 26, 2003 (the “Fiscal Year”). This
Plan is limited in time and will expire automatically on July 26, 2003
(“Expiration Date”). This Plan also supersedes all prior bonus or commission
incentive plans, whether with Cisco Systems, Inc. or any subsidiary or affiliate
thereof or any written or verbal representations regarding the subject matter of
this Plan.

 

  D.   Changes in Plan: Cisco Systems, Inc. reserves the right to modify or
cancel the Plan in total or in part, at any time. Any such change must be in
writing and signed by the President/CEO of Cisco Systems, Inc. (the
“President/CEO”) and must specifically state that it is amending this Plan. The
President/CEO or Plan designers reserve the right to interpret the Plan document
as needed. Nothing in this Plan is intended to create an entitlement to any
employee for any incentive payment hereunder.

 

  E.   Entire Agreement: This Plan, and any changes signed by the President/CEO
specifically stating it is an amendment to this Plan and any Compensation
Committee resolutions amending the Plan, is the entire understanding between
Cisco Systems, Inc. and all of its subsidiaries and the employee regarding the
subject matter of this Plan and supersedes all prior bonus or commission
incentive plans, or employment contracts whether with any holding company,
subsidiary, or affiliate thereof (including Cisco Systems, Inc.) or any written
or verbal representations regarding the subject matter of this Plan unless
superseded by local law. All payments under this Plan are fully discretionary
payments. Participation in this Plan during the Fiscal Year will not convey any
entitlement to participate in this or future plans or to the same or similar
bonus benefits. Payments under this Plan are an extraordinary item of
compensation that is outside the normal or expected compensation for the purpose
of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

 

II.   ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

 

  A I.  

Eligibility: To be eligible to receive an incentive under this Plan, an
individual deemed to be a participant must be employed by the Company as a
regular employee in an incentive-eligible position on or before the first
working day of the last fiscal quarter of the Fiscal Year and must be employed
on the last working day of the Fiscal Year. Employees deemed to be participants
in the Plan with less than one year of service will be eligible to receive an
incentive subject to proration

 



--------------------------------------------------------------------------------

Professional and Leadership Incentive Plan FY2003

Page 2 of 5

 

from the effective date of participation in the Plan up to and including the
Expiration Date. Unless otherwise required by law, in no event will an employee
be eligible to receive an incentive under this Plan unless that individual is
employed on the last working day of the Fiscal Year.

 

Any exceptions to the above must be in writing and approved in writing by the
President/CEO.

 

The amount of any incentive payment payable to any employee pursuant to this
Plan shall be reduced by the actual amount of any outstanding debt to the
Company incurred on a sales commission plan.

 

AND

 

The employees deemed to be participants may be eligible for the incentive payout
if they meet the following requirements at both the time of calculation of such
payments and at payout:

 

  •   are not concurrently on a sales incentive or commission plan

  •   have not entered into an employment termination agreement (including, but
not limited to, any agreement, other than an employment agreement or offer
letter, in respect of an employee’s termination of employment)

  •   not on a Performance Improvement Plan, letter of concern, work plan, etc.

  •   are not rated as N in their most recent performance evaluation

 

Any payout for employees ranked in the bottom 5% of their organization and/or
for employees who have been offered (but not accepted) an Employment Termination
Agreement is at manager’s discretion and subject to Human Resource agreement.

 

  B.   Elements of Calculation:

 

Base Salary    X    Incentive Target Percentage    X    Individual Performance
Factor    X    Teamwork and Collaboration Factor    X    Company Performance
Factor    X

Market Share

Factor

   X    Customer Satisfaction Factor    X    Proration Factor    =    Total
Annual Incentive               

 

  C.   The Annual Base Salary in effect at the end of Q2 for midyear and the end
of Q4 for year-end represents the basis for the incentive calculations unless
the employee’s salary currency changed during the Fiscal Year. If the employee’s
salary currency changed during the Fiscal Year, the employee’s current base pay
in effect the last day before the currency change will be the basis for the
incentive calculation for the period of time that currency was in effect during
the Fiscal Year.

 

  D.   Incentive Target Percentage is a percentage of base salary determined by
the grade level and may be changed at the discretion of the President/CEO at any
time during the Fiscal Year. If the target is modified impacted employees will
be notified.

 

Grades

--------------------------------------------------------------------------------

   Incentive Target %


--------------------------------------------------------------------------------

1 – 4    7% 5 – 7    10% 8 and 9    14% 10 and 11    17% 12    30% 013, 014,
083, 084, and 090    40% 200 and 888    50% 150    60%

 



--------------------------------------------------------------------------------

Professional and Leadership Incentive Plan FY2003

Page 3 of 5

 

  E.   Individual Performance Factor (IPF) is based upon the manager’s
evaluation of a participant’s performance and contribution for the Fiscal Year.
As a factor to the incentive target percentage for the grade, this factor can
range from .5 to 1.5 (i.e., .5 X 14% = 7%, 1.0 X 14% = 14%, or, 1.5 X 14% =
21%). The assigned IPF may also be zero, resulting in no incentive.

 

  F.   Teamwork and Collaboration Factor (TCF) is based upon the manager’s
evaluation of a participant’s ability to work as a team player and collaborate
during the Fiscal Year within the Company, with its suppliers and/or customers.
The factor can range from 0.7 to 1.3.

 

  G.   Company Performance Factor is based upon achieving an established
worldwide Revenue target and a worldwide Profit Before Interest and Tax (PBIT)
target per the current Plan by Cisco Systems, Inc. and all of its subsidiaries.
The PBIT achievement to target is more heavily weighted relative to the
worldwide Revenue target. Eighty percent of each objective must be achieved for
any incentive to be paid. Maximum payout under the Plan is 190% of the Incentive
Target Percentage, or a factor of 1.9. When the Revenue and PBIT percentages of
goal fall between the stated percentages on the matrix, the Performance Factor
will be determined using a straight-line interpolation approach. The applicable
targets for the Fiscal Year may be amended at any time.

 

  H.   Market Share Factor is based upon achievement of market share growth from
prior year compared to our list of key competitors. This factor may range from
0.80 to 1.10 based on the following criteria:

 

Market Share Point Delta


--------------------------------------------------------------------------------

  Relative Market Share Factor


--------------------------------------------------------------------------------

<0

  .80

0%

  .80

1%

  .84

2%

  .88

3%

  .92

4%

  .96

5%

  1.00

6%

  1.02

7%

  1.04

8%

  1.06

9%

  1.08

10+%

  1.10

 

  I.   Customer Satisfaction Factor is based upon achievement of an overall
worldwide customer satisfaction survey score drawn from all Cisco Systems, Inc.
and all of its subsidiaries together worldwide. This Factor may range from 0.95
to 1.20 based on the following criteria:

 

Worldwide Satisfaction Score


--------------------------------------------------------------------------------

  Customer Satisfaction Factor


--------------------------------------------------------------------------------

<4.50

  0.95

4.50-4.53

  1.05

4.54-4.57

  1.10

4.58-4.61

  1.15

+4.62

  1.20

 

  J.   Transfers and Terminations: Employees who are participants in the Plan
and who transfer to a new position not governed by this Plan will be eligible on
a pro-rata basis for the applicable period and paid (or not paid) as defined by
the Plan. Employees who transfer into the Plan from another plan will be subject
to proration as well, and consequently will be eligible to participate in the
Plan based on their participation in this Plan during the Fiscal Year, applying
the Proration Factors referred to below. Any payments from the Plan are subject
to reduction by advances, unearned commission advances, draws or prorations and
appropriate withholdings.

 



--------------------------------------------------------------------------------

Professional and Leadership Incentive Plan FY2003

Page 4 of 5

 

A participant must be employed as of the last working day of the Fiscal Year to
be eligible for the year-end incentive. A participant must be employed on the
day of distribution to receive a partial midyear payment under paragraph II-M.
Unless otherwise required by law, if an employee terminates prior to the
applicable date, the employee will not be eligible for such incentive or partial
payment.

 

  K.   Proration Factor accounts for the number of calendar days during the
Fiscal Year that the employee was in the incentive-eligible position. For
example, the proration factor for an employee who has been in the Plan the
entire year will be 1.00. For an employee who has been in the Plan for 6 months,
this factor will be 0.50. Unless otherwise provided by law, employees in the
following situations will have a Proration Factor of less than 1.00:

 

  •   Employees in the Plan who transferred to a new position not covered by the
Plan.

 

  •   Employees who transferred from one incentive-eligible position to another
incentive-eligible position. Employees in this situation will have their
eligibility under the Plan prorated based on length of time in each position.

 

  •   Employees who have been in the Plan less than 12 months (such as a New
Hire).

 

  •   Employees who have been on a leave of absence of any length during the
fiscal quarter with the exception of Emergency Call-up Military Leave.

 

  •   Employees working less than the full-time standard work week will be
eligible to receive an incentive subject to proration of any such payment
according to the following schedule:

 

Hours Worked


--------------------------------------------------------------------------------

  Incentive Eligibility


--------------------------------------------------------------------------------

Less than full-time as defined by standard

work week

 

Prorated according to the average number of

hours worked

 

Any modification to the above schedule must be approved by the next-level
Manager and the Director of Compensation in advance of the year-end close date.

 

  L.   Incentive Formula and Calculation Example: Assume an employee with a base
salary of $95,000, incentive target of 14%, individual performance factor of
1.00, teamwork and collaboration factor of 1.0, Cisco Systems, Inc. and all of
its subsidiaries’ Company Performance Factor of 1.00, a market share factor
1.00, a customer satisfaction factor of 1.05, and a proration factor of 1.00.

 

Sample Calculation

 

Base Salary         Incentive Target Percentage         Individual Performance
Factor         Teamwork and Collaboration Factor         Company Performance
Factor      $95,000    X    0.14    X    1.0    X    1.0    X    1.0    X Market
Share Factor         Customer Satisfaction Factor         Proration Factor     
   Total Annual Incentive      1.0    X    1.05    X    1.0    =    $13,965.00*
    

--------------------------------------------------------------------------------

*less   any advance paid

In this   example, the total incentive equals 14.7% of base salary.

 

  M.  

Midyear Advance of Year-End Incentive Payment: If the Cisco Systems, Inc. and
all of its subsidiaries’ Company Performance Factor is at a minimum of 1.00,
(measured on the basis of

 



--------------------------------------------------------------------------------

Professional and Leadership Incentive Plan FY2003

Page 5 of 5

 

midyear revenue and PBIT), a discretionary partial payment may be distributed to
eligible employees midway through the Fiscal Year. This advance will not be more
than 50% of the incentive target times current base salary, reduced by advances,
unearned commission advances, draws, prorations, and any outstanding debts owed
to the company. This advance will be deducted from the year-end payout. Only
Plan participants who have met job expectations, were hired on or before the
first working day of the second quarter of the Fiscal Year and are actively
employed on the day of distribution will be eligible to receive a midyear
advance. In no event, however, will any eligible participant receive such a
partial payment unless that individual is employed by Cisco Systems, Inc. or a
participating Cisco subsidiary on the distribution date.

 

If Cisco Systems, Inc. and all of its subsidiaries’ Company Performance Factor
is not at a minimum of 1.00 (measured on the basis of midyear revenue and PBIT)
but is at least .80, then a partial payment may, at the sole discretion of
President/CEO, be distributed midway through the Fiscal Year to all or part of
the employee population eligible for the Plan, with the actual recipients to be
determined by the President/CEO. Any such discretionary payment may be in an
amount up to 25% of the incentive target by level, and will be deducted from the
year-end payout, if any. However, only employees who have met job expectations
and were hired on or before the first day of the second quarter of the Fiscal
Year and are actively employed on the day of distribution will be eligible for
such a discretionary payment.

 

  N.   Year-End Discretionary Incentive Payment: If Cisco Systems, Inc. and all
of its subsidiaries’ performance fails to achieve the minimum revenue and PBIT
targets for the Fiscal Year so that no year-end payout becomes due under the
Plan, then the President/CEO may, at his or her sole discretion, authorize a
year-end payment in an amount up to 25% of the incentive target to all or a
portion of the employee population covered by the Plan, but in no event will an
individual be eligible for such a discretionary payment unless he or she is
employed on the last day of the Fiscal Year. All payments are subject to
reduction by advances, unearned commission advances, draws or prorations and any
outstanding debts owed to the company.

 

III.   PROCEDURES AND PRACTICES

 

  A.   Procedure:

 

  1.   A copy of the Plan will be made available to each participant.

 

  2.   All incentive payments will be made after all required or elected
withholdings have been deducted.

 

  B.   Business Conduct: It is the established policy of Cisco Systems, Inc. and
all of its subsidiaries to conduct business with the highest standards of
business ethics. Employees may not offer, give, solicit or receive any payment
that could appear to be a bribe, kickback or other irregular type of payment
from anyone involved in any way with an actual or potential business
transaction.

 

  C.   Employment at Will (US Only): The employment of all Plan participants at
Cisco Systems, Inc. and all of its subsidiaries is for an indefinite period of
time and is terminable at any time by either party, with or without cause or
advance notice by either party. This Plan shall not be construed to create a
contract of employment for a specified period of time between Cisco Systems,
Inc. and all of its subsidiaries and any Plan participant. Any modification of
the employment relationship inconsistent with this Section must be in writing
and signed by the President/CEO.

 